Name: 94/839/EC: Commission Decision of 19 December 1994 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  foodstuff;  health;  trade;  cooperation policy
 Date Published: 1994-12-31

 Avis juridique important|31994D083994/839/EC: Commission Decision of 19 December 1994 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (Text with EEA relevance) Official Journal L 352 , 31/12/1994 P. 0018 - 0020 Finnish special edition: Chapter 3 Volume 65 P. 0176 Swedish special edition: Chapter 3 Volume 65 P. 0176 COMMISSION DECISION of 19 December 1994 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (Text with EEA relevance) (94/839/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 21 (a) and 22 thereof, Whereas Commission Decision 91/449/EEC (3), as last amended by Decision 94/847/EC (4), lays down the specimen animal health certificates in respect of meat products from third countries; Whereas no outbreak of foot-and-mouth disease or vaccination against foot-and-mouth disease has been carried out or has occurred in the free regions of Namibia and South Africa for more than 12 months; whereas, however, vaccination against this disease is carried out in other parts of the country; whereas imports of fully heat-treated meat products are authorized from the whole of Namibia and South Africa; Whereas the categories of meat products which can be imported from third countries depend on the health situation of the country of fabrication; whereas it is possible to authorize the import from these free regions of certain meat products which have undergone an acceptable treatment process of maturation, marinading and then drying; Whereas considering that a new certification regime is established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/449/EEC is hereby amended as follows: 1. At the end of Article 1 (2) before the words 'The relevant certificate must accompany the consignment', the following words are added: 'In addition Member States shall authorize the imports from the countries listed in the second part of Annex F of meat products which have undergone a treatment consisting of maturation, marinading and then drying so that an aw (water activity) value of not more than 0,93 and a pH value of not more than six is achieved in the final product'. 2. The Annex attached to this Decision is included as Annex F. Article 2 This Decision shall apply from 1 February 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 240, 29. 8. 1991, p. 29. (4) See page 56 of this Official Journal. ANNEX 'ANNEX F PART I ANIMAL HEALTH CERTIFICATE for dried meat products (biltong) which have undergone treatment consisting of maturation, marinading and then drying intended for consignment to the European Community Reference number of this certificate: Country of destination: (name of EC Member State) Reference number of the public health certificate: Exporting country: (see list at Part II of Annex F of Commission Decision 91/449/EEC) Ministry: Department: I. Identification of meat products Nature of meat products: Nature of pieces: Number of pieces or packages: Required storage and transport temperature: Storage life: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned official veterinarian, certify that: 1. The meat products described above: (a) have been prepared from fresh meat which satisfies the animal health requirements laid down in Articles 14, 15 and 16 of the Directive 72/462/EEC which are in accordance with Commission Decision . . ./. . ./EC (1); (b) have undergone treatment to achieve: - an aw value of not more than 0,93, - a pH value of not more than 6. 2. After the treatment all precautions to avoid contamination have been taken. Done at , (place) on (date) Stamp (3) (signature of official veterinarian) (3) (name in capital letters, title and qualification) PART II List of countries approved to use model animal health certificate at Part I of Annex F Namibia South Africa' (1) For railway wagons or goods vehicles, the registration number should be given, for aircraft, the flight number and for ships, the name. (2) Insert current animal health Decision for fresh meat for the originating country concerned. (3) The signature and the stamp must be in a colour different to that of the printing.